DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objections (minor informalities)
Claims 1 -20 are currently being examined.  Claims 21-25 were canceled in a preliminary amendment.
All dependent claims must begin with the article “The” and not “A”.  Correction is required.
Claims 7 and 16 each contain the clause “either of” which must be removed.
Claim 18 contains the impermissible clause “according to any preceding claim” that is improper claim format for US claims.  In that regard, Claim 18 must be amended to be written as either a proper independent claim or a proper dependent claim.  Correction is required.  For purposes of examination, Claim 18 is considered to be an independent claim.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (US Patent Application Publication No. 2018/0282075).
With respect to independent Claim 1, Allen et al discloses the limitations of independent claim 1 as follows:
A picking cart comprising:	(See Par. 0020; Fig. 2; Ref. Numeral 200(picking cart)    
an information communication device for communicating information relating to an article to be picked;	(See Pars. 0010, 0011, 0025, 0026, 0028, 0030; Figs. 3, 4; Ref. Numerals 120,210(information communication device), 215(communication system), 300(article)
a docking station for receiving a weighing device for measuring a weight of the article to be picked; (See Pars. 0012, 0020, 0023, 0031; Figs. 2, 3, 5; Ref. Numerals 224(weighing device), 300(article), "base of the volume 204"(docking station)  and
a power distribution system configured to power the information communication device and the weighing device by a first battery.  	(See Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 238(first battery), power distribution system not shown

With respect to Claim 9, which depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Allen et al discloses as follows:
A picking cart according to claim 1, further comprising an electric motor configured to at least facilitate movement of the picking cart, such as around a warehouse, the power distribution system being configured to power the electric motor by the first battery.  (See Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 226(electric motor), 238(first battery)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 12, 14-17 and 3-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al, as applied to the claims set forth above, in view of Braun et al (US Patent Application Publication No. 2017/0121114).
With respect to Claim 2, which depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1 as set forth above, which are incorporated herein by reference.   With respect to Claim 2, Allen et al and Braun et al disclose as follows:
A picking cart according to claim 1, wherein the power distribution system is configured to power the weighing device by the first battery (See Allen et al: Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 224(weighing device), 238(first battery) or a second battery, such that the weighing device is powered by the first battery in preference to the second 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al with the teachings of Braun et al to have a second battery on standby in the event that the charge of the first battery drops below a threshold value.  A person with skill in the art would be motivated to incorporate the teachings of Braun et al because they are a known work in the same field of endeavor (ie, employing a cart that uses first and second batteries as a power supply which provide backup capability) which would prompt its application in the same or similar field of use based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.  

With respect to Claim 10, which ultimately depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1 and Claim 9, which are incorporated herein by reference.   With respect to Claim 10, Allen et al and Braun et al disclose as follows:
A picking cart according to claim 9, wherein the power distribution system is configured to power the electric motor (See Allen et al: Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 226(electric motor), 238(first battery) only if the charge of the first battery is greater than or equal to a fifth threshold amount.  (See Braun et al: Pars. 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart)	 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al with the teachings of Braun et al to the have power distribution system of Allen et al be configured to power the electric motor only if the charge of the first battery is greater than or 

With respect to Claim 12, which ultimately depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1, and Allen et al and Braun et al together teach all of the limitations of Claim 4, which are incorporated herein by reference.   With respect to Claim 12, Allen et al discloses as follows:
A picking cart according to claim 1, wherein the information communication device is a networking device configurable to send and/or receive the information relating to an article to be picked.  	(See Pars. 0010, 0011, 0025, 0026, 0028, 0030; Figs. 3, 4; Ref. Numerals 120,210(information communication device), 215(communication system), 300(article) 

With respect to Claim 14, which depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.   With respect to Claim 14, Allen et al and Braun et al disclose as follows:
A picking cart according to claim 1, wherein the power distribution system is configured to power the information communication device (See Allen et al: Pars. 0010, 0011, 0025, 0026, 0028, 0030; Figs. 3, 4; Ref. Numerals 120,210(information communication device), 215(communication system), 300(article) only if the charge of the first battery is greater than or equal to a sixth 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al with the teachings of Braun et al to the have power distribution system of Allen et al be configured to power the electric motor only if the charge of the first battery is greater than or equal to a defined threshold amount, as taught by Braun, so that the battery does not run out of charge while the cart is performing a task.  A person with skill in the art would be motivated to incorporate the teachings of Braun et al because they are a known work in the same field of endeavor (ie, employing a cart that uses batteries as a power supply and monitors the state of charge of the batteries so that they are not used below a defined threshold) which would prompt its application in the same or similar field of use based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 15, which depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1 as set forth above, which are incorporated herein by reference.   With respect to Claim 15, Allen et al discloses as follows:
A picking cart according to claim 1, further comprising the first battery, the first battery being connectable to the power distribution system. (See Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 226(electric motor), 238(first battery), power distribution system not shown 	

With respect to Claim 16, which ultimately depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1, and 
A picking cart according to either of claim 15, wherein the first battery is removable from the picking cart and replaceable by a second replacement battery.  (See Pars. 0004, 0010, 0027, 0028, 0056; Figs. 1, 7; Ref. Numerals 102A-102D(cart), Step 704

With respect to Claim 17, which depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.   With respect to Claim 17, Braun et al discloses as follows:
A picking cart according to claim 1, wherein the power distribution system is connectable to a mains power source and configured to recharge the first battery using the mains power source and/or power the weighing device by the mains power source.	(See Pars. 0004, 0010, 0027, 0028, 0049, 0056; Fig. 1; Ref. Numerals 102A-102D(cart), 514(mains power source)

With respect to independent Claim 3, Allen et al discloses the limitations of independent claim 3 as follows:
A picking cart comprising:	(See Par. 0020; Fig. 2; Ref. Numeral 200(picking cart)    
an information communication device for communicating information relating to an article to be picked;	(See Pars. 0010, 0011, 0025, 0026, 0028, 0030; Figs. 3, 4; Ref. Numerals 120,210(information communication device), 215(communication system), 300(article)
a weighing device for measuring a weight of the article to be picked; and	(See Pars. 0012, 0020, 0023, 0031; Figs. 2, 3, 5; Ref. Numerals 224(weighing device), 300(article)
a power distribution system configured to power the information communication device by a first battery and the weighing device by the first battery or a second battery, such that the weighing device is powered by the first battery in preference to the second battery if a charge of the second battery is less than or equal to a second threshold amount.  (See Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 224(weighing device), 238(first battery)
Allen et al, however, does not disclose the limitation related to monitoring the charge of a first battery with respect to a second battery and uses the first battery if a charge of the second battery is less than or equal to a defined threshold amount.  With respect to those limitations, Braun et al discloses as follows:
A picking cart according to claim 9, wherein the power distribution system is configured to power the electric motor (See Allen et al: Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 226(electric motor), 238(first battery) only if the charge of the first battery is greater than or equal to a fifth threshold amount.  (See Braun et al: Pars. 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart)	 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al with the teachings of Braun et al to monitor the charge of the first battery and use the first battery if a charge of the second battery is less than or equal to a second threshold amount, as taught by Braun, so that the battery does not run out of charge while the cart is performing a task.  A person with skill in the art would be motivated to incorporate the teachings of Braun et al because they are a known work in the same field of endeavor (ie, employing a cart that uses 

With respect to Claim 4, which depends from independent Claim 3, Allen et al and Braun et al together teach all of the limitations of Claim 3 as set forth above, which are incorporated herein by reference.   With respect to Claim 4, Allen et al and Braun et al disclose as follows:
A picking cart according to claim 3, wherein the power distribution system is configured to power the weighing device by the first battery (See Allen et al: Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 224(weighing device), 238(first battery) in preference to the second battery if a charge of the first battery is greater than or equal to a third threshold amount.    (See Braun et al: Pars. 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al with the teachings of Braun et al to have a second battery on the cart but monitor the charge of the first battery and use it as long as the charge of the first battery is above a threshold compared to the second battery.  A person with skill in the art would be motivated to incorporate the teachings of Braun et al because they are a known work in the same field of endeavor (ie, employing a cart with a power supply comprising first and second batteries which are monitored to always know the state of charge of the batteries) which would prompt its application in the same or similar field of use based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.  

With respect to Claim 5, which depends from independent Claim 3, Allen et al and Braun et al together teach all of the limitations of Claim 3 as set forth above, which are incorporated herein by reference.   With respect to Claim 5, Braun et al discloses as follows:
A picking cart according to claim 3, wherein the power distribution system is configured to recharge the second battery by the first battery if the charge of the second battery is less than a fourth threshold amount.    (See Braun et al: Pars. 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart) 	
 
With respect to Claim 6, which depends from independent Claim 3, Allen et al and Braun et al together teach all of the limitations of Claim 3 as set forth above, which are incorporated herein by reference.   With respect to Claim 6, Braun et al discloses as follows:
A picking cart according to claim 3, further comprising the second battery, the second battery being connectable to the power distribution system.  (See Pars. 0004, 0010, 0027, 0028, 0039, 0056; Fig. 1; Ref. Numerals 102A-102D(cart) 	

With respect to Claim 7, which depends from independent Claim 3, Allen et al and Braun et al together teach all of the limitations of Claim 3 as set forth above, which are incorporated herein by reference.   With respect to Claim 7, Braun et al discloses as follows:
A picking cart according to either of claim 6, wherein the second battery is removable from the picking cart and replaceable by a first replacement battery.  (See Pars. 0004, 0010, 0027, 0028, 0056; Figs. 1, 7; Ref. Numerals 102A-102D(cart), Step 704 	

With respect to Claim 8, which depends from independent Claim 3, Allen et al and Braun et al together teach all of the limitations of Claim 3 as set forth above, which are 
A picking cart according to claim 3, wherein the second battery (See Braun et al: Pars. 0004, 0010, 0027, 0028, 0056; Figs. 1, 7; Ref. Numerals 102A-102D(cart)  is integral to the weighing device.  (See Allen et al: Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 224(weighing device), 238(first battery)		
  
With respect to Claim 13, which depends from independent Claim 3, Allen et al and Braun et al together teach all of the limitations of Claim 3 as set forth above, which are incorporated herein by reference.   With respect to Claim 8, Braun et al discloses as follows:
A picking cart according to claim 3, wherein the power distribution system is connectable to a mains power source and configured to recharge either or both of the first and second batteries using the mains power source and/or power the weighing device by the mains power source.  (See Pars. 0004, 0010, 0027, 0028, 0049, 0056; Fig. 1; Ref. Numerals 102A-102D(cart), 514(mains power source		

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al, as applied to the claims set forth above, in view of Drapeau (US Patent No. 3,908,800).
With respect to Claim 11, which depends from independent claim 1, Allen et al teaches all of the limitations of Claim 1 as set forth above, which are incorporated herein by reference.   With respect to Claim 11, Drapeau discloses as follows:
A picking cart according to claim 1, wherein the information communication device is a visual display unit configurable to display the information relating to 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al with the teachings of Drapeau to have the information communication device comprise a visual display unit configurable to display the information relating to an article to be picked in order to allow more efficient picking process and so that the picking cart can be directed to a specific location where the article is being stored.  A person with skill in the art would be motivated to incorporate the teachings of Drapeau because it is a known work in the same field of endeavor (ie, employing a cart with a visual display unit configurable to display the information relating to an article to be picked) which would prompt its application in the same or similar field of use based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al and Braun et al, as applied to the claims set forth above, and in further view of Drapeau.
With respect to independent Claim 18, Allen et al discloses the limitations of independent claim 3 as follows:
A picking cart comprising:	(See Par. 0020; Fig. 2; Ref. Numeral 200(picking cart)    
Allen et al, however, does not disclose the limitation related to a tow vehicle coupleable to the picking cart to tow the picking cart, the towing vehicle having a third battery connectable to the power distribution system, wherein the power distribution system is configured to recharge the first battery using a charge of the third battery and/or power the weighing device by the third battery and/or power the information communication device by the third battery.  With respect to those limitations, Braun et al discloses as follows:
a tow vehicle coupleable to the picking cart to tow the picking cart, the towing vehicle having a third battery connectable to the power distribution system, (See Pars. 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart)
wherein the power distribution system is configured to recharge the first battery using a charge of the third battery and/or power the weighing device by the third battery and/or power the information communication device by the third battery. (See Pars. 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart)	 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al with the teachings of Braun et al to monitor the charge of the first battery and use the first battery if a charge of the second battery is less than or equal to a second threshold amount, as taught by Braun, so that the battery does not run out of charge while the cart is performing a task.  A person with skill in the art would be motivated to incorporate the teachings of Braun et al because they are a known work in the same field of endeavor (ie, employing a cart that uses batteries as a power supply and monitors the state of charge of the batteries so that they are not used below a defined threshold) which would prompt its application in the same or similar field of use based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.
Neither Allen et al nor Braun et al, however, disclose the limitation related to a tow vehicle coupleable to the picking cart to tow the picking cart.  With respect to those limitations, Braun et al discloses as follows:
a tow vehicle coupleable to the picking cart to tow the picking cart, the towing vehicle having a third battery connectable to the power distribution 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Allen et al and Braun et al with the teachings of Drapeau to use a tow vehicle coupleable to the picking cart to tow the picking cart so that more picking carts could be used for picking simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Drapeau because is a known work in the same field of endeavor (ie, using a tow vehicle coupleable to the picking cart to tow one or more picking carts) which would prompt its application in the same or similar field of use based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 19, which depends from independent claim 18, Allen et al, Braun et al, and Koch together teach all of the limitations of Claim 18,  as set forth above, which are incorporated herein by reference.   With respect to Claim 19, Allen et al and Braun et al discloses as follows:
Picking apparatus according to claim 18, wherein the power distribution system is configured to power the weighing device (See Allen et al: Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 238(first battery) by the third battery in preference to the first battery if the charge of the first battery is less than or equal to a seventh threshold amount.   (See Pars. Braun et al: 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart)
 
With respect to Claim 20, which depends from independent claim 18, Allen et al, Braun et al, and Koch together teach all of the limitations of Claim 18,  as set forth above, which are 
Picking apparatus according to claim 18, wherein the power distribution system is configured to power the weighing device (See Allen et al: Pars. 0020, 0024; Fig. 2; Ref. Numerals 120,210(information communication device), 238(first battery) by the third battery in preference to the first battery if a charge of the third battery is greater than or equal to an eighth threshold amount.   (See Pars. Braun et al: 0004, 0010, 0027, 0028, 0056; Fig. 1; Ref. Numerals 102A-102D(cart)
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 22, 2021